Citation Nr: 0004530	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  93-10 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from January to October 
1944.  He died in January 1978.  The appellant is his 
surviving spouse.

This is an appeal from a March 1992 decision by the 
Department of Veterans Affairs (VA) Regional Office 
Indianapolis, Indiana, Committee on Waivers and Compromises, 
which denied entitlement to waiver of recovery of an 
overpayment of improved death pension benefits.  The basis 
for the decision was that there had been misrepresentation on 
the part of the appellant in creation of the overpayment by 
failing to report all of her income to the VA.  The 
overpayment was initially in the amount of $12,104.  Later, 
it was reduced to $11,706.  The case was initially before the 
Board of Veterans' Appeals (Board) in March 1995 when it was 
remanded for further action.  The case is again before the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office to the extent possible.

2.  The appellant had been in receipt of improved death 
pension benefits as surviving spouse of the veteran for many 
years.  Her awards had been based on her regular reports that 
she had no income from any source and no net worth of any 
type.

3.  In September 1991 the regional office received evidence 
that she had income in 1989 that she had not reported.

4.  In October 1991 the regional office terminated the 
appellant's award of improved death pension effective in 
February 1989 due to excess income.  The overpayment in 
question resulted from this action.

5.  The overpayment resulted from unfair dealing on the 
appellant's part to obtain VA benefits to which she was not 
entitled.


CONCLUSION OF LAW

There was bad faith on the part of the appellant in creation 
of the overpayment of improved death pension benefits.  
38 U.S.C.A. §§ 5107, 5302(c) (West 1991); 38 C.F.R. § 1.965 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the appellant had been in receipt of 
improved death pension benefits as surviving spouse of the 
veteran for many years.  Her awards had been based on her 
reports that she had no income from any source and no net 
worth.

In September 1991 the regional office advised the appellant 
that it had received information that she had received other 
income in 1989 which had not been reported to the VA.  In 
October 1991, the appellant's award of improved death pension 
was terminated effective in February 1989 due to excess 
income.  The overpayment in question resulted from this 
action.

The appellant has not questioned the amount of income 
utilized by the regional office in terminating her award of 
improved death pension effective in February 1989.  She has 
been provided an audit of her account reflecting the amounts 
paid and the amounts due during the period of the overpayment 
and has not questioned the amount of the overpayment.  Thus, 
the Board concludes that the appellant has not questioned the 
propriety of creation of the overpayment and the sole 
question for consideration is entitlement to waiver of 
recovery of the indebtedness.

The Regional Office Committee on Waivers and Compromises has 
held that there was misrepresentation on the part of the 
appellant in creation of the overpayment due to her ongoing 
failure to report her income to the VA.  Accordingly, her 
request for waiver of recovery of the indebtedness was 
denied.

The law preludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where there exists 
in connection with the claim for such waiver an indication of 
fraud, misrepresentation or bad faith on the part of the 
claimant.  38 U.S.C.A. § 5302(c).

As used in 38 U.S.C.A. §§ 110 and 1159 and implementing 
regulations, fraud means an intentional misrepresentation of 
fact or the intentional failure to disclose pertinent facts, 
for the purpose of obtaining or retaining eligibility for VA 
benefits with knowledge that the misrepresentation or failure 
to disclose may result in the erroneous award or retention of 
such benefits.  38 C.F.R. § 3.1(aa).  Fraud and 
misrepresentation both contain common characteristics and are 
considered as a single element.  The burden of proof to 
establish fraud or misrepresentation lies solely with the VA.

Bad faith generally describes unfair or deceptive dealing by 
one who seeks to gain thereby at another's expense.  
38 C.F.R. § 1.965.  The burden of proof lies solely with the 
VA.

In this case, as noted previously, the record reflects that 
the appellant had been in receipt of improved death pension 
benefits as surviving spouse of the veteran for many years 
and her awards had been based on her reports that she had no 
income from any source.  However, in 1991, the regional 
office received information that the appellant had received 
income in 1989 which was excessive for continued receipt of 
improved death pension benefits.  Accordingly, her award was 
terminated effective in February 1989 with the resulting 
overpayment in her account.

The appellant had been informed that her pension rate was 
based in part upon the amount of her income and she had been 
asked to immediately report any change in income to the VA.  
The appellant has indicated that she is unable to read or 
write and that the annual income reports were completed by a 
daughter who is now deceased but who was slightly mentally 
retarded.  She has contended that the failure to report 
income on the financial reports resulted from ignorance and 
not from any intent to defraud the Government.  In this 
regard, there is of record, a December 1992 statement by a 
County Veterans Services Officer, indicating that he had 
begun to assist the appellant in 1991 with the problem of the 
overpayment and the unreported income and could attest to the 
fact that she could not read.  He related that she appeared 
to be an honest person who was simply ignorant.  He indicated 
that he had had seven years' experience handling veteran's 
claims and had met many claimants. It did not appear to him 
that the appellant had any intent to defraud the VA.

The Board notes, however, that in 1992 the appellant reported 
that she had received $75,000 in damages in 1981 and had 
received income from investment of the amount in certificates 
of deposit and later in mutual funds.  However, she never 
reported this settlement and on numerous income and net worth 
reporting documents submitted since that time, she repeatedly 
denied having any net worth of any type or any income of any 
type.  Although the appellant may not be able to read, she 
still had a responsibility to ensure that the information 
pertaining to income and net worth on her eligibility 
verification reports was correct.  Even if they were 
completed by someone on her behalf, they are signed by her 
and she is responsible for the acts of her agent.  The record 
reflects that the appellant was paid improved death pension 
for several years based on incorrect financial information 
provided by her and she took no action to call the erroneous 
awards to the attention of the regional office.  Instead, she 
negotiated the improved death pension checks and utilized the 
proceeds.

Although the RO, for reasons which are not apparent to the 
Board, did not elect to establish the overpayment as of 1981, 
the Board finds that there was unfair dealing on her part by 
repeatedly failing to report her net worth and income to the 
regional office and by failing to call to the attention of 
the RO the erroneous awards of improved death pension from 
1981 until the RO independently determined that she had such 
income.  Accordingly, the Board concludes that the 
overpayment was due to bad faith on the part of the 
appellant. Since the Board has found bad faith on the part of 
the appellant, possible pertinent equitable factors may not 
be considered and waiver of recovery of the indebtedness is 
not in order.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965.  


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits is not established.  The 
appeal is denied.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




